Citation Nr: 1046331	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  06-29 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1975 to April 1978.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating decision of 
the San Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO).  The Veteran requested a Travel Board 
hearing; he failed to appear for such hearing scheduled in April 
2008.  In October 2009 the case was remanded for additional 
development.  


FINDING OF FACT

It is not shown that the Veteran has, or at any time since he 
filed his claim has had, a hearing loss disability of either ear.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim prior to its initial adjudication.  
A March 2005 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  A 
March 2006 letter informed the Veteran of disability rating and 
effective date criteria.  A September 2010 supplemental statement 
of the case readjudicated the matter (curing any notice timing 
defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  The Veteran has had ample opportunity to 
respond/supplement the record and has not alleged that notice in 
this case was less than adequate.

The Veteran's service treatment records (STRs) were determined to 
be unavailable.  In July 2005 a Finding of Unavailability was 
made after multiple attempts to secure the records.  As the 
Veteran's service records were apparently lost at the San Diego 
RO after 1983, VA has a heightened duty to assist him in 
developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  This duty includes a search for alternate medical 
records, as well as a heightened obligation on the Board's part 
to explain its findings and conclusions, and carefully consider 
the benefit- of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. 
App. 215 (2005).    

Pursuant to the Board's October 2009 remand (and in light of the 
heightened duty to assist) the RO sought identification of (and 
authorizations for releases of records of) treatment the Veteran 
alleged he received for hearing loss.  A January 2010 letter was 
mailed to the Veteran's current listed address; it was returned 
as undeliverable.  The RO conducted an exhaustive search to 
verify the Veteran's current address.  Searches of the VA medical 
system and Social Security Administration (SSA) registry yielded 
the same address as listed in January 2010; seeking information 
from a bank was not possible as the Veteran was not receiving 
periodic VA benefits by direct deposit.  The RO made one final 
attempt to contact the Veteran by correspondence to his last 
known prior address in March 2010.  The letter was not returned 
as undeliverable.  However, he has not responded.   The Board 
finds that VA has exhausted all reasonable measures to contact 
the Veteran and that no further assistance in the development of 
his claim (requiring his participation) is necessary.  While VA 
has a statutory duty to assist the Veteran in developing evidence 
pertinent to a claim, a claimant has a concomitant duty to 
cooperate; the duty to assist is not a one-way street.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  

The evidence of record shows that the Veteran had been receiving 
SSA disability benefits.  March 2005 correspondence from SSA 
notes that the Veteran was receiving benefits for non-service-
connected disabilities (and not for hearing loss).  Accordingly, 
the evidence of record affirmatively establishes that the 
Veteran's SSA records would not be pertinent to the matter at 
hand; they need not be sought.  See Golz v. Shinseki, 590 F.3d 
1317, 1323 (Fed. Cir. 2010).  (As he has since moved, the records 
likewise would not be useful in locating his current 
whereabouts.)  

The RO arranged for a VA examination in June 2006.  The 
examination is adequate as it was conducted in accordance with 
regulatory guidelines.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (VA must provide an examination that is adequate for 
rating purposes).  VA's duty to assist is met.  

B. Factual Background

The Veteran's DD Form-214 reflects that he was an infantryman.  
In an August 2005 letter he stated that during service he was 
"working around the trucks and helicopters and exposed to more 
noise than most people in these areas at the time."

VA treatment records from September 1994, November 1996, December 
1998, and May 1999 are silent for complaints, findings, 
treatment, or diagnoses relating to hearing loss. 
A June 2005 letter from H. S. states that the Veteran worked for 
Southern California Carbide starting in February 1979 and it was 
noticed that he had trouble hearing while setting up grinders.  
H.S. noted that hearing the touch of the grinders was very 
important. 

On June 2006 VA audiological evaluation, the Veteran reported 
that he recalled that during service he had bleeding from his 
ear, without any treatment.  He also reported that he was on a 
rifle team, served in the infantry, and engaged in helicopter 
refueling during service, all noise hazardous activities, and all 
without hearing protection.  His postservice noise exposure 
included working with dragsters, without hearing protection.  On 
audiometric testing the examiner found that the Veteran's 
responses to puretone testing were invalid.  Speech audiometry 
revealed speech recognition ability of 100 percent in each ear.  
The examiner opined "there is no evidence to support a hearing 
loss and in today's hearing examination, the Veteran's responses 
were invalid."  

C. Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Service incurrence or aggravation of organic disease of the 
nervous system (to include SNHL) may be presumed if such is 
manifested to a compensable degree within a year following a 
Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309. 

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired hearing 
is considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

There is no evidence of hearing loss in service.  Furthermore, 
there is no evidence that SNHL was manifested in the first year 
following the Veteran's discharge from active duty.  
Consequently, service connection for a hearing loss disability on 
the basis that such disability became manifest in service and 
persisted, or on a presumptive basis (for SNHL as an organic 
disease of the nervous system under 38 U.S.C.A. § 1112) is not 
warranted.  

The threshold matter for consideration here, as with any claim 
seeking service connection is whether the appellant actually has 
the disability for which service connection is sought, i.e., a 
hearing loss disability in either ear.  As is noted above, 
governing regulations specify that to constitute a disability 
hearing loss must meet a level of diminution of hearing acuity 
outlined by regulation,  and also that the testing to establish 
whether there is such level of diminution of hearing acuity must 
be in accordance with regulatory provisions.  In the instant 
case, the only audiometry during the appeal period in accordance 
with the regulatory specifications was on VA examination in June 
2006, and did not find a hearing loss disability as defined in 
38 C.F.R. § 3.385.  

Because by regulation hearing loss disability must be established 
by audiometry that is in accordance with the regulatory 
guidelines, the Veteran's own account and/or that in the lay 
supporting statement to the effect that he is hard of hearing, 
regardless of their credibility, are insufficient to establish 
that he has a hearing loss disability.  See 38 C.F.R. § 3.385.  
The Board notes that the Veteran has alleged private providers 
found he has a hearing loss.  He has not identified such 
providers, or provided releases for their records.  Such bare 
allegations are self-serving, and are not probative evidence.  It 
is also noteworthy that by not informing VA of his whereabouts or 
responding to any VA communications, he has made it impossible 
for VA to provide any further assistance in the development of 
evidence to support his claim.  

In summary, the record does not show that the Veteran has a 
hearing loss disability in either ear.  Therefore, he has not 
presented a valid claim of service connection for such 
disability, and his appeal in the matter must be denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


